





Exhibit 10.1
















REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
LEX-GEN WOODLANDS, L.P.
AND
FFC EQUITY HOLDINGS, L.P.
CONCERNING PROPERTY COMMONLY
KNOWN AS 8800 TECHNOLOGY FOREST PLACE
IN THE WOODLANDS, TEXAS







--------------------------------------------------------------------------------








TABLE OF CONTENTS
PAGE
ARTICLE 1 Definitions    1
Section 1.1    Definitions    1
ARTICLE 2 Agreement; Purchase Price    5
Section 2.1    Agreement to Sell and Purchase    5
Section 2.2    Purchase Price    6
Section 2.3    Leaseback to Seller    6
ARTICLE 3 Deposit    6
Section 3.1    Deposit    6
ARTICLE 4 Survey and Title Commitment    7
Section 4.1    Title and Survey    7
ARTICLE 5 Inspection, Audit and Financing    8
Section 5.1    Study Period    8
Section 5.2    Right to Terminate    9
Section 5.3    Confidentiality    9
Section 5.4    Reporting    10
Section 5.5    Assumption of Contracts    10
Section 5.6    Property Information    11
ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation    11
Section 6.1    Conditions Precedent Favoring Purchaser    11
Section 6.2    Conditions Precedent Favoring Seller    12
Section 6.3    Risk of Loss    12
Section 6.4    Condemnation    12
ARTICLE 7 Representations, Warranties and Covenants    13
Section 7.1    Purchaser’s Representations, Warranties and Covenants    13
Section 7.2    Seller’s Representations    16
Section 7.3    Seller’s Knowledge    18
Section 7.4    Notice of Breach    18
ARTICLE 8 Closing    19
Section 8.1    Closing Date    19
Section 8.2    Seller’s Deliveries    19
Section 8.3    Purchaser’s Deliveries    19
Section 8.4    Costs and Prorations    20
Section 8.5    Possession    22
ARTICLE 9 Real Estate Commission    22


i



--------------------------------------------------------------------------------







Section 9.1    Commissions    22
ARTICLE 10 Termination and Default    22
Section 10.1    Termination without Default    22
Section 10.2    Purchaser’s Default    22
Section 10.3    Seller’s Default    23
Section 10.4    Breach of Representations    23
ARTICLE 11 Miscellaneous    24
Section 11.1    Entire Agreement    24
Section 11.2    Binding On Successors and Assigns    24
Section 11.3    Assignment by Purchaser    24
Section 11.4    Waiver    24
Section 11.5    Governing Law    25
Section 11.6    Counterparts    25
Section 11.7    Notices    25
Section 11.8    Attorneys’ Fees    26
Section 11.9    IRS Real Estate Sales Reporting    26
Section 11.10    Time Periods    26
Section 11.11    Modification of Agreement    26
Section 11.12    Further Instruments    26
Section 11.13    Descriptive Headings; Word Meaning    27
Section 11.14    Time of the Essence    27
Section 11.15    Section 1031 Exchange    27
Section 11.16    Construction of Agreement    27
Section 11.17    Limitations on Liability    28
Section 11.18    Severability    28
Section 11.19    No Recording    28
Section 11.21    No Implied Agreement    28
Section 11.22    Electronically Transmitted Signatures    28
Section 11.23    Press Releases    29






ii



--------------------------------------------------------------------------------









Exhibits
Exhibit A    -    Description of the Land
Exhibit B    -    Property Information
Exhibit C    -    Form of Deed
Exhibit D    -    Form of Bill of Sale and General Assignment
Exhibit E    -    Form of Assignment and Assumption Agreement
Exhibit F    -    General Lease Terms
Exhibit G    -    Representation Certificate




iii



--------------------------------------------------------------------------------








REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered and
into as of the Effective Date (defined below) by and between LEX-GEN WOODLANDS,
L.P., a Delaware limited partnership (“Seller”) and FFC EQUITY HOLDINGS, L.P., a
Texas limited partnership (“Purchaser”).
In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
Section 1.1    Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(i).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit E.
“Bill of Sale” shall mean a Special Warranty Bill of Sale and General Assignment
substantially in the form attached hereto as Exhibit D.
“Building One” shall mean that certain single story building located on the Real
Property consisting of approximately 36,750 square feet.
“Building Two” shall mean that certain single story building located on the Real
Property consisting of approximately 29,600 square feet.
“Building Four” shall mean that certain three-story building located on the Real
Property consisting of approximately 128,400 square feet.
“Building Five” shall mean that certain two-story building located on the Real
Property consisting of approximately 60,000 square feet.
“Building Six” shall mean that certain building located on the Real Property
consisting of approximately 6,200 square feet.
“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Houston, Texas or the city
in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business, or
(iii) a day on which governmental functions in the Houston, Texas or the city in
which the Real Property is located are interrupted because of extraordinary
events such as hurricanes, power outages or acts of terrorism.


1



--------------------------------------------------------------------------------







“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Statement” shall have the meaning set forth in Section 8.4(f).
“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.
“Confidential Information” means all documents, studies, reports, test results,
brochures, offering materials, photographs, surveys, title reports and
commitments, legal documents, financial information, computer output and other
materials and information relating to Property and all analyses, compilations,
forecasts, projections and other documents prepared based upon such materials
and information, any and all proposals made in connection with a potential sale
of the Property (including any proposals involving a price for the Property),
whether the same are in electronic, pictorial, written or other form. The term
Confidential Information shall expressly exclude any information that: (i) is or
becomes published or becomes available to the public other than as a result of a
disclosure by Purchaser in violation of this Agreement, or (ii) is independently
developed by Purchaser or its representatives.
“Continuing Contract Notice” shall have the meaning set forth in Section 5.5.
“Contracts” shall mean all service, maintenance, operating, management and
leasing contracts affecting the Land or Improvements.
“Conveyance Documents” means collectively, the Assignment and Assumption
Agreement, Bill of Sale, and Deed.
“Deed” shall mean a Special Warranty Deed substantially in the form attached
hereto as Exhibit C.
“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is disclosed by this
Agreement, the Documents, or any studies, tests, reports, or analyses prepared
by or for or otherwise obtained by or on behalf of Purchaser in connection with
the Property; and (b) Purchaser shall be “deemed to know” that a representation
or warranty of Seller is untrue, inaccurate or incorrect to the extent that this
Agreement, the Documents, or any studies, tests, reports or analyses prepared by
or for or otherwise obtained by or on behalf of Purchaser in connection with the
Property contains information which is inconsistent with such representation or
warranty.
“Deposit” shall have the meaning set forth in Section 3.1(a).
“Designated Seller Representative” shall mean Jim Tessmer, Vice President of
Finance and Accounting.


2



--------------------------------------------------------------------------------







“Documents” shall mean all documents, studies and reports applicable to the
Property or any portion thereof and made available to Purchaser or its agents
prior to Closing, including the Title Commitment, the Title Documents, the
Survey, and environmental, engineering and soils reports.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Effective Date” means the date on which this Agreement, signed by both Seller
and Purchaser, is received by the Escrow Agent, as indicated in the Receipt by
the Escrow Agent below.
“Escrow Agent” shall mean the Title Company.
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii) any
“hazardous waste” as now or hereafter defined in the Resource Conservation and
Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; and (vii) radon
gas.
“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land, including but not limited to Building One, Building
Two, Building Four, Building Five, and Building Six.
“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including, without limitation, (a) warranties and guaranties relating
to the Land, Improvements or Personal Property, (b) all licenses, permits,
applications, authorizations, certificates of occupancy, governmental approvals,
entitlements, and approvals relating to the Land, Improvements or Personal
Property, (c) all contract rights to the extent such contracts are assigned to
Purchaser pursuant to the terms of this Agreement, and (d) all plans and
specifications relating to the Land, Improvements or Personal Property, in each
case to the extent that Seller may legally transfer the same.
“Land” shall mean the land described on Exhibit A attached hereto, together with
all privileges, rights, easements and appurtenances belonging to such land and
all right, title and interest (if any) of Seller in and to any strips, gores,
streets, alleys, passages or other rights-of-way or appurtenances included in,
adjacent to or used in connection with such land and all right, title and
interest (if any) of Seller in all mineral rights appurtenant to such land.
“Lease” shall mean that certain Lease Agreement to be negotiated between Seller
and Purchaser prior to the expiration of the Study Period, and containing the
material terms set forth in Exhibit F attached hereto.


3



--------------------------------------------------------------------------------







“Mandatory Cure Items” means, collectively, (i) any Seller Mortgage, (ii)
mechanic’s liens, monetary judgments, or similar monetary encumbrances which are
not arising due to the action of Purchaser, its agents, or their respective
employees, contractors, or agents), and (iii) those matters listed on Schedule C
of the Title Commitment which are applicable to Seller.
“Material Casualty” shall have the meaning set forth in Section 6.3.
“Material Taking” shall have the meaning set forth in Section 6.4.
“Owner’s Title Insurance Policy” shall have the meaning set forth in Section
4.1(a).
“Permitted Exceptions” shall mean only: (a) applicable zoning, subdivision,
building and other land use laws and regulations; (b) all matters, whether or
not of record, that arise out of the actions of Purchaser or its agents,
representatives or contractors; (c) the lien of real estate taxes and
assessments not yet due and payable, subject to adjustment as provided herein;
(d) all matters that the Title Company is willing to insure over without
additional premium or indemnity from Purchaser and that, in the exercise of
Purchaser’s reasonable business judgment, do not have a material adverse impact
on the ownership, operation or value of the applicable Property; and (e) all
matters shown on or referenced in the Title Commitment (other than Mandatory
Cure Items) or the Survey, all matters of record as of the date of this
Agreement, such state of facts as would be disclosed by a physical inspection of
the Real Property or an ALTA “as-built” survey of the Real Property as of the
Title Objection Date, and all other matters affecting title to the Real Property
as to which Purchaser has actual knowledge as of the Title Objection Date.
Notwithstanding the foregoing, under no circumstance shall any of the following
be deemed Permitted Exceptions: (i) those matters as to which, in accordance
with Section 4.1 Purchaser makes a written objection on or before the Title
Objection Date and which Seller elects to cure, or (ii) Mandatory Cure Items.
“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
“Personal Property” shall mean all equipment, machinery, signs and other
tangible personal property of any kind, if any, owned by Seller and installed,
located or situated on and used in connection with the ownership and operation
of the Improvements (as opposed to the use and occupancy of the Improvements by
Seller and/or Seller’s affiliates) as identified on an inventory thereof
prepared by Seller during, and delivered to Purchaser prior to the expiration
of, the Study Period.
“Post Closing Claim Cap” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00).
“Property” shall mean, collectively, the Real Property, the Personal Property,
and the Intangible Property.
“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.


4



--------------------------------------------------------------------------------









“Purchaser Broker” shall have the meaning set forth in Section 9.1.
“Purchaser Title Objections” shall have the meaning set forth in Section 4.1.
“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations under
Sections 5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement
“Real Property” shall mean, collectively, the Land and the Improvements.
“Seller Broker” shall have the meaning set forth in Section 9.1.
“Seller Mortgage” shall mean any mortgage or deed of trust granted or assumed by
Seller and encumbering the Property or any portion thereof.
“Seller Parties” shall mean Seller and its shareholders, agents, officers,
directors, trustees, advisors, managers, members, employees and counsel.
“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2.
“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1.
“Study Period” shall mean the period commencing on the Effective Date and ending
at 5:00 p.m., Houston, Texas time, on the date that is ninety (90) days after
the Effective Date.
“Title Company” shall mean Chicago Title Insurance Company – Commercial, having
an office address at 609 Main Street, Suite 2350, Houston, Texas 77002,
Attention Ria S. van Dright.
“Title Documents” shall mean all documents referred to in the Title Commitment.
“Title Objection Date” shall mean the date that is the earlier to occur of: (i)
ten (10) Business Days after receipt by Purchaser of the Title Commitment, Title
Documents, and Survey; or (ii) ten (10) Business Days prior to the end of the
Study Period.
“Title Objection Notice” shall have the meaning set forth in Section 4.1.
“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.
ARTICLE 2
Agreement; Purchase Price
Section 2.1    Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.


5



--------------------------------------------------------------------------------







Section 2.2    Purchase Price. The Purchase Price for the Property shall be
Fifteen Million and No/100 Dollars ($15,000,000.00). Subject to the adjustments
and apportionments as hereinafter set forth, the Purchase Price shall be paid on
the Closing Date by wire transfer of immediately available federal funds.
Section 2.3    Leaseback to Seller. At Closing, Purchaser shall lease a portion
of the Property back to Seller pursuant to the Lease. Seller and Purchaser shall
use their respective good faith efforts to mutually agree as to the form of the
Lease prior to the expiration of the Study Period, which form of Lease shall
incorporate into the Lease the terms included in Exhibit F attached hereto. Upon
Purchaser’s and Seller’s agreement as to the form of the Lease, Seller and
Purchaser shall amend this Agreement in writing, wherein the parties shall
approve the form of the Lease and attach the approved form of Lease to said
amendment as an exhibit thereto. Should Purchaser and Seller fail to reach
agreement as to the form of the Lease prior to the expiration of the Study
Period, Seller shall have the right to terminate this Agreement by delivering
written notice to Purchaser, in which event the Deposit (including any
Non-Refundable Amount) shall be returned to Purchaser, and except for
Purchaser’s Surviving Obligations, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder.
ARTICLE 3
Deposit
Section 3.1    Deposit.
(a)    No later than the third Business Day following the Effective Date,
Purchaser shall deposit Two Hundred Thousand and No/100 Dollars ($200,000.00)
(together with all interest and earnings thereon, the “Deposit”) with Escrow
Agent. The Deposit shall be applied to the Purchase Price if the Closing occurs.
In the event that this Agreement is not terminated pursuant to Section 5.2
within forty-five (45) days after the Effective Date, One Hundred Thousand and
No/100 Dollars ($100,000.00) of the Deposit (the “Non-Refundable Amount”) shall
become non-refundable and shall be delivered by Escrow Agent to Seller upon the
termination of this Agreement for any reason other than a default by Seller
under this Agreement, failure of a condition precedent favoring Purchaser as
outlined in Section 6.1 hereof, or a termination of this Agreement pursuant to
Section 6.3 (Risk of Loss) or 6.4 (Condemnation). In the event that the Closing
does not occur by the Closing Date, the Deposit shall be disbursed as provided
herein. If Purchaser fails to deliver the Deposit to Escrow Agent within such
three (3) Business Days, Seller may terminate this Agreement by written notice
to Purchaser at any time thereafter prior to Purchaser depositing the Deposit
with Escrow Agent.
(b)    Notwithstanding anything in this Agreement to the contrary, One Hundred
and No/100 Dollars ($100.00) of the Deposit is delivered to Escrow Agent for
delivery by the Escrow Agent to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract
Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement.




6



--------------------------------------------------------------------------------







ARTICLE 4
Survey and Title Commitment
Section 4.1    Title and Survey.
(a)    Seller, at its expense, shall obtain and deliver to Purchaser within ten
(10) Business Days after the Effective Date, a current, effective commitment for
title insurance (the “Title Commitment”) issued by the Title Company, wherein
the Title Company shall commit to issue to Purchaser a standard Texas form of
owner’s title insurance policy (the “Owner’s Title Insurance Policy”) in the
amount of the Purchase Price, naming Purchaser as the proposed insured, and
accompanied by copies of all documents referred to in the Title Commitment.
Seller shall (if not previously delivered) deliver or make available to
Purchaser a copy of the most recent existing survey (if any) in Seller’s
possession relating to the Property (if any, the “Survey”). Purchaser, at
Purchaser’s expense, shall have the right to obtain a current (dated on or after
the Effective Date) on-the-ground survey of the Property prepared in accordance
with the Texas Surveyors Association Standards and Specifications for a Category
IA, Condition II survey (including field notes) or a current ALTA land title
survey of the Property (meeting the Minimum Standard Survey Requirements
applicable to improved property as adopted by ALTA and ASCM) (as applicable, the
“New Survey”) made by a duly licensed surveyor acceptable to Purchaser. The New
Survey shall be sufficient to allow the Title Company to delete the standard
printed survey exception from the Owner’s Title Insurance Policy, except for
“shortages in area.” The New Survey, and any revisions thereto, shall be
promptly delivered to Seller upon Purchaser’s receipt of same. Should Purchaser
obtain the New Survey, (i) the New Survey shall be considered the “Survey” for
all purposes under this Agreement and (ii) upon completion of the New Survey,
the metes and bounds description of the Property prepared in connection with the
New Survey will be used to describe the Property in all closing documents used
to consummate the transaction contemplated by this Agreement.
(b)    Purchaser shall have until the Title Objection Date to give Seller a
written notice (the “Title Objection Notice”) that sets forth any objections
that Purchaser has to title or survey matters affecting the Property (the
“Purchaser Title Objections”); provided, however, Purchaser shall have no right
to object to any of the matters set forth within subsections (a) through (d) of
the definition of Permitted Exceptions. Seller shall have ten (10) business days
from its receipt of the Title Objection Notice (“Seller’s Title Election
Period”) to give Purchaser notice as to whether Seller elects to cure the
Purchaser Title Objections by the Closing Date. If Seller fails to give
Purchaser written notice of such election before the end of Seller’s Title
Election Period, Seller shall be deemed to have elected not to attempt to cure
the Purchaser Title Objections. If Seller elects or is deemed to have elected
not to attempt to cure any one or more of the Purchaser Title Objections, such
Purchaser Title Objections shall constitute Permitted Exceptions and Purchaser
shall have until the end of the Study Period to determine whether to take title
to the Property subject to such matters or to terminate this Agreement in
accordance with Section 5.2. If Seller elects to cure any one or more of the
Purchaser Title Objections, Seller shall have until the Closing Date to complete
such cure, failing which Purchaser shall have the option of either accepting the
title as it then is or terminating this Agreement. If Purchaser elects to
terminate this Agreement in accordance with the immediately preceding sentence,
(i) the Deposit (including any Non-Refundable Amount, if any) shall be delivered
to Purchaser, and (ii) except for Purchaser’s Surviving Obligations, Seller


7



--------------------------------------------------------------------------------







and Purchaser shall have no further obligations or liabilities to each other
hereunder. All Mandatory Cure Items will be satisfied or cured by Seller on or
prior to the Closing Date or, if not so satisfied, shall be satisfied at Closing
out of the proceeds otherwise payable to Seller. If Seller fails to cure or
satisfy any Mandatory Cure Items by the Closing Date, Purchaser shall have the
option of either accepting the title as it then is or terminating this
Agreement. If Purchaser elects to terminate this Agreement in accordance with
the immediately preceding sentence, (i) the Deposit (including any
Non-Refundable Amount, if any) shall be delivered to Purchaser, and (ii) except
for Purchaser’s Surviving Obligations, Seller and Purchaser shall have no
further obligations or liabilities to each other hereunder.
(c)    Purchaser shall be entitled to request that the Title Company provide
such endorsements (including the deletion of the standard printed survey
exception from the Owner’s Title Insurance Policy, except for “shortages in
area”) to the Owner’s Title Insurance Policy as Purchaser may reasonably
require, provided (i) such endorsements or amendments shall be at no cost to,
and shall impose no additional liability on, Seller (unless Seller agrees to pay
such cost or incur such liability in connection with Seller’s response to
Purchaser’s Title Objections), (ii) Purchaser’s obligations under this Agreement
shall not be conditioned upon its ability to obtain such endorsements and, if
Purchaser is unable to obtain such endorsements, Purchaser shall nevertheless be
obligated to proceed to close the transactions contemplated hereby without
reduction of or set off against the Purchase Price, and (iii) the Closing shall
not be delayed as a result of Purchaser’s request.
ARTICLE 5
Inspection, Audit and Financing
Section 5.1    Study Period. Prior to the Closing, Purchaser, personally or
through its authorized agent or representative, shall be entitled upon
reasonable advance notice to Seller to enter upon the Property during normal
business hours and shall have the right to make such investigations, including
appraisals, engineering studies, soil tests, environmental studies and
underwriting analyses, as Purchaser deems necessary or advisable, subject to the
following limitations: (a) such access shall not violate any law or agreement to
which Seller is a party or otherwise expose Seller to a material risk of
liability; (b) Purchaser shall give Seller written notice at least one (1)
Business Day before conducting any inspections, and a representative of Seller
shall have the right to be present when Purchaser or its representatives
conducts its or their investigations on the Property; (c) neither Purchaser nor
its representatives shall materially interfere with the use, occupancy or
enjoyment of the Property by Seller or its respective employees, contractors,
customers or guests; (d) neither Purchaser nor its agents shall damage the
Property or any portion thereof; (e) unless Seller agrees otherwise, before
Purchaser or its agents enter onto the Property, Purchaser shall deliver to
Seller a certificate of insurance naming Seller as an additional insured,
evidencing commercial general liability insurance (including property damage,
bodily injury and death) issued by an insurance company having a rating of at
least “A-VII” by A.M. Best Company, with limits of at least $1,000,000 per
occurrence for bodily or personal injury or death and $2,000,000 aggregate per
location; (f) Purchaser shall: (i) use reasonable efforts to perform all on-site
due diligence reviews on an expeditious and efficient basis; and (ii) indemnify,
hold harmless and defend the Seller Parties against, and hold the Seller Parties
harmless for, from and against, all loss, liability, claims, costs


8



--------------------------------------------------------------------------------







(including reasonable attorneys’ fees), liens and damages resulting from or
relating to the activities of Purchaser or its agents under this paragraph (the
“Indemnified Losses”) but excluding claims to the extent arising from Seller’s
negligence, willful misconduct, or the mere discovery of adverse conditions on
the Property, provided, however, the foregoing exclusion from the Indemnified
Losses shall not include any loss, liability, claims, costs, liens or damages
caused by or resulting from the exacerbation of any adverse conditions on the
Property by Purchaser or its agents; and (g) without Seller’s prior written
consent, which Seller may give or withhold in its absolute discretion, Purchaser
shall not conduct any Phase II exams, soil borings or other invasive tests on or
around the Property. The foregoing indemnification obligation shall survive the
Closing or earlier termination of this Agreement. Further, during the Study
Period, Seller agrees to make available to Purchaser, or to its duly authorized
agents or representatives, copies of all applicable books and records relating
to the Property and the operation and maintenance thereof to the extent that
such materials are in Seller’s possession or control. Such items may be examined
at all reasonable times during normal business hours upon prior reasonable
notice to Seller.
Section 5.2    Right to Terminate. If, between the date of this Agreement and
the end of the Study Period, Purchaser shall, for any reason in Purchaser’s sole
discretion, determine that it does not wish to purchase the Property, Purchaser
shall be entitled to terminate this Agreement by giving written notice thereof
to Seller prior to the expiration of the Study Period, and thereupon (i) the
Deposit (less any Non-Refundable Amount, if any) shall be delivered to
Purchaser, and (ii) except for Purchaser’s Surviving Obligations, Seller and
Purchaser shall have no further obligations or liabilities to each other
hereunder. If Purchaser fails to give such notice prior to the expiration of the
Study Period, it shall conclusively be deemed to have elected to waive its right
to terminate this Agreement under this Section 5.2 and shall be obligated to
purchase the Property in accordance with the terms hereof.
Section 5.3    Confidentiality.
(a)    Prior to Closing, Purchaser shall hold all Confidential Information in
confidence and except as provided below shall not disclose or permit the
disclosure of the Confidential Information to any Person without Seller’s prior
written consent. Purchaser further agrees that, before the Closing, Purchaser
will use the Confidential Information only for purposes of evaluating the
Property in connection with its purchase thereof in accordance with the terms of
this Agreement. Prior to the Closing, Purchaser shall not disclose the
transaction contemplated hereby or the Confidential Information to any Person,
other than to such of its employees, officers, directors, attorneys,
accountants, clients, consultants, and prospective lenders who (i) have a need
to review the Confidential Information for the purpose of advising Purchaser on
the suitability of the Property for purchase, (ii) have been informed in writing
of the confidential nature of such information and (iii) have agreed to be bound
by the terms of this Agreement. Purchaser shall ensure that all persons to whom
it discloses the Confidential Information shall keep the same confidential in
accordance with the terms of this Agreement. In any event, Purchaser shall be
responsible for any breach of this Agreement by any of its employees, officers,
directors, affiliates, attorneys, accountants, clients or advisors.


9



--------------------------------------------------------------------------------







(b)    Notwithstanding the above terms, to the extent Purchaser is required to
disclose the Confidential Information by law, regulation or stock exchange rule
or pursuant to a subpoena, court order or other legal proceeding, Purchaser
shall notify Seller (both by telephone and in writing) promptly after its
knowledge of such legally required disclosure. Purchaser shall cooperate with
Seller’s counsel in any appeal or challenge to such disclosure made by Seller.
If no protective order or similar relief is obtained, Purchaser shall (i)
disclose only that portion of the Confidential Information that it is legally
obligated to disclose, (ii) exercise reasonable efforts to obtain reliable
assurances that the disclosed information will be kept confidential and (iii)
exercise reasonable efforts to provide Seller with a copy of the information to
be disclosed before the same is given to any third party. In addition, and
notwithstanding anything to the contrary in this Agreement, Purchaser may
disclose any portion of the Confidential Information that is generally available
to the public, other than any portion of the Confidential Information that
becomes available to the public as a result of a previous disclosure by
Purchaser in violation of this Agreement.
(c)    If this Agreement is terminated Purchaser shall either: (i) promptly
deliver to Seller all the Confidential Information (or portions thereof
requested by Seller) which is in tangible form, including any copies Purchaser
has made and other embodiments thereof, or (ii) destroy all extracts, summaries
and compilations thereof and references thereto which are in Purchaser’s notes,
documents, databases or other records (whether prepared by Purchaser or by
Seller. The foregoing shall not apply to electronic copies of such information
contained in automatic backups of computer systems of Purchaser
(d)    Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that the Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 5.3 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, the
Seller shall be entitled to specific performance or injunctive or other
equitable relief as a remedy for any breach or potential breach by the Purchaser
of Section 5.3 of this Agreement and further agrees to waive any requirement for
the securing or posting of any bond in connection with such remedy.
The provisions of this Section 5.3 shall survive the termination of this
Agreement.
Section 5.4    Reporting. In the event Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall immediately notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Notwithstanding the foregoing, Purchaser may disclose matters concerning the
Property to a governmental authority if, (a) in the written opinion of
Purchaser’s outside legal counsel, Purchaser is required by law to make such
disclosure, and (b) Purchaser gives Seller not less than ten (10) days prior
written notice of the proposed disclosure, together with a copy of such legal
opinion.
Section 5.5    Assumption of Contracts. Before the end of the Study Period,
Purchaser shall give notice to Seller of any Contracts Purchaser elects to have
continue after Closing (the “Continuing Contract Notice”), and such Contracts,
if assignable by Seller, shall be assigned to and


10



--------------------------------------------------------------------------------







assumed by Purchaser at Closing pursuant to the Assignment and Assumption
Agreement. All Contracts as to which Purchaser does not timely give a Continuing
Contract Notice shall be terminated by Seller at no cost or liability to
Purchaser by Seller sending a termination notice to the applicable service
provider on or before the Closing Date, it being understood and agreed that the
actual effective date of the termination may not occur until after the Closing
(in which event, such Contract shall be assigned to Purchaser, but subject to
the termination notice); however, under no circumstance shall a Contract that
Purchaser request be terminated survive Closing by more than sixty (60) days.
Section 5.6    Property Information. Within ten (10) Business Days after the
Effective Date, to the extent Seller has not previously provided same to
Purchaser, Seller shall provide Purchaser with copies of the documents and
information more particularly described in Exhibit B attached hereto, to the
extent same are within Seller’s possession or control and pertain to the
Property (collectively, the “Property Information”). Such Property Information
is being provided to Purchaser without representations or warranties of any
kind.
ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation
Section 6.1    Conditions Precedent Favoring Purchaser.
(a)    In addition to any other conditions precedent in favor of Purchaser as
may be expressly set forth elsewhere in this Agreement, Purchaser’s obligations
under this Agreement are subject to the timely fulfillment of the conditions set
forth in this Section 6.1 on or before the Closing Date, or such earlier date as
is set forth below. Each condition may be waived in whole or in part only by
written notice of such waiver from Purchaser to Seller.
(i)    Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Seller
prior to or at the Closing.
(ii)    On the Closing Date, the representations of Seller set forth in Section
7.2 shall be true, complete and accurate in all material respects, subject to:
(1) changes that: (y) are caused by the acts or omissions of Purchaser or its
agents or affiliates; or (z) are a result of the operation of the Property in
the normal course of business since the date hereof and in accordance with the
terms of this Agreement and do not, individually or in the aggregate, have a
material adverse effect on the value or operation of the Property; and (2)
casualty or condemnation (which shall be governed by Section 6.3 and Section
6.4, respectively).
(iii)    On the Closing Date, title to the Property shall be conveyed to
Purchaser, subject only to the Permitted Exceptions.
(iv)    There shall exist no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings pending against the Seller that would
materially and adversely affect the operation or value of the Property or the
Seller’s ability to perform its obligations under this Agreement.


11



--------------------------------------------------------------------------------







(b)    Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any (i)
governmental or quasi-governmental approval of changes or modifications in use
or zoning, or (ii) modification of any existing land use restriction, or (iii)
consents to assignments of any service contracts or other agreements which
Purchaser requests, or (iv) endorsements to the Owner’s Title Insurance Policy,
or (v) financing for acquisition of the Property.
Section 6.2    Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely fulfillment of the conditions set forth in this Section
6.2 on or before the Closing Date, or such earlier date as is set forth below.
Each condition may be waived in whole or part only by written notice of such
waiver from Seller to Purchaser.
(a)    Purchaser shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
(b)    On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.
Section 6.3    Risk of Loss. In the event all or a portion of the Improvements
should be damaged or destroyed by fire or other casualty prior to Closing such
that Seller’s reasonable estimate of the cost to repair the same exceeds
$250,000.00 (any such casualty, a “Material Casualty”), either party hereto may
elect to terminate this Agreement, whereupon Purchaser shall receive back the
Deposit (including any Non-Refundable Amount). In the event of a fire or other
casualty that is not a Material Casualty, or if there is a Material Casualty and
neither party hereto elects to terminate the Agreement pursuant to the
immediately preceding sentence, (i) Purchaser shall purchase the Property in
accordance with the terms hereof (without reduction in the Purchase Price other
than a credit for any applicable deductible in Seller’s insurance policy) and
(ii) Seller shall assign to Purchaser at Closing all insurance proceeds payable
on account of such damage (net of collection costs and costs of repair
reasonably incurred by Seller and not then reimbursed). With respect to any
Material Casualty, the parties hereto shall be deemed to have elected to proceed
Closing unless, within ten (10) days from written notice of such Material
Casualty from Seller to Purchaser, either party provides the other party with
written notice that such party elects to terminate this Agreement pursuant to
this Section 6.3.
Section 6.4    Condemnation. In the event that all or a material portion of the
Real Property should be condemned by right of eminent domain prior to the
Closing such that Seller’s reasonable estimate of the loss of value of the
remaining Real Property exceeds $250,000.00 (any such event, a “Material
Taking”), Purchaser may, at Purchaser’s sole option, elect either to:
(a)    terminate this Agreement and receive back the Deposit (including any
Non-Refundable Amount); or
(b)    close the transaction contemplated by this Agreement.


12



--------------------------------------------------------------------------------







In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.4(b), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing all condemnation proceeds payable as a result of such
condemnation (net of collection costs and costs of repair reasonably incurred by
Seller and not then reimbursed). With respect to any Material Taking, Purchaser
shall be deemed to have elected to proceed under Section 6.4(b) unless, within
ten (10) days from written notice of such Material Taking, Purchaser provides
Seller with written notice that Purchaser elects to terminate this Agreement
pursuant to Section 6.4(a).
ARTICLE 7
Representations, Warranties and Covenants
Section 7.1    Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
date hereof and as of the Closing as follows:
(a)    Purchaser acknowledges that it is an experienced and sophisticated
purchaser of commercial real estate projects such as the Property and that,
prior to the end of the Study Period, it will have a full and complete
opportunity to conduct such investigations, examinations, inspections and
analyses of the Property as Purchaser, in its absolute discretion, may deem
appropriate. Purchaser further acknowledges that, except for Seller
Representations and any representations or warranties of the Seller contained in
the Conveyance Documents, Purchaser has not relied upon any statements,
representations or warranties by Seller or any agent of Seller;
(b)    Purchaser agrees that the Property shall be sold and that Purchaser shall
accept possession of the Property on the Closing Date strictly on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE,
KNOWN OR UNKNOWN” basis, with no right of set-off or reduction in the Purchase
Price, and that, except for the Seller Representations and those of the Seller
contained in the Conveyance Documents, such sale shall be without representation
or warranty of any kind, express or implied, including any warranty of income
potential, operating expenses, uses, merchantability or fitness for a particular
purpose, and Seller does hereby disclaim and renounce any such additional
representation or warranty. Purchaser specifically acknowledges that, except for
the Seller Representations or those of the Seller in the Conveyance Documents,
Purchaser is not relying on any other representations or warranties of any kind
whatsoever, express or implied, from Seller, any other Seller Party or any
broker or other agents as to any matters concerning the Property including: (1)
the value of the Property; (2) any income to be derived from the Property; (3)
the suitability of the Property for any and all activities and uses which
Purchaser may conduct thereon, including the possibilities for further
development of the Property or construction thereon; (4) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property or any improvements thereon; (5) the manner, quality,
state of repair or lack of repair on the Property or any improvements thereon;
(6) the nature, quality or condition of the Property, including with respect to
water conditions, soil, geological or geotechnical condition (including soil
expansiveness, corrosivity, or stability, or seismic, hydrological, geological
and topographical conditions and configurations,


13



--------------------------------------------------------------------------------







including, without limitation, any opinions or conclusions of any soils
engineer(s) retained to perform geotechnical and/or soils studies or to oversee
any soils engineering aspects of developing the Property); (7) the compliance of
or by the Seller, the Property, or its operation with any codes, laws, rules,
ordinances, regulations of any applicable governmental authority or body; (8)
the manner or quality of the construction or materials incorporated into the
Property; (9) compliance with environmental laws or land use laws, rules,
regulations, orders, codes or requirements, including, but not limited to, the
Americans with Disabilities Act of 1990, the Federal Water Pollution Control
Act, the U.S. Environmental Protection Agency regulations at 40 CFR, Part 261,
the Clean Water Act, the Safe Drinking Water Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, and/or any rules or
regulations promulgated under any of the foregoing (as the same may be amended
from time to time); (10) the presence or absence of Hazardous Materials at, on,
under, or adjacent to the Property; (11) the conformity of any improvements to
any plans or specifications, including, without limitation, any plans and
specifications that may have been or may be provided to Purchaser; (12) the
conformity of the Property to past, current or future applicable zoning or
building requirements; (13) deficiency of any undershoring; (14) deficiency of
any drainage; (15) the fact that all or a portion of the Property may be located
on or near an earthquake fault line or in or near an earthquake or seismic
hazard zone; (16) the existence of vested land use, zoning or building
entitlements affecting the Property; (17) water rights or the availability of or
access to water; (18) the presence or suitability of any utilities or
availability thereof; (19) the completeness or accuracy of any information
provided to Purchaser by Seller or its agents; or (20) any other matter relating
to the Property or to the development, construction, operation, or sale of the
Property. Purchaser further acknowledges and agrees that, except for Seller’s
Representations, Seller is under no duty to make any affirmative disclosures or
inquiry regarding any matter which may or may not be known to Seller or any of
the other Seller Parties, and Purchaser, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist; provided, however,
the foregoing provision shall not prevent Purchaser from relying on the Seller
Representations, subject to the limitations and conditions relating thereto set
forth in this Agreement;
(c)    Except as expressly provided below in this Section 7.1(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases Seller and the
other Seller Parties from, and irrevocably and unconditionally waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:
(i)    any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties to Purchaser or any
of Purchaser’s agents or representatives; and
(ii)    any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the


14



--------------------------------------------------------------------------------







presence, discovery or removal of any Hazardous Materials in, at, under or about
the Property and any other matters described in Section 7.1(b).
Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities in this
Agreement and in any documents executed by Seller in connection herewith other
than those obligations of Seller that, by the express terms of this Agreement,
survive the Closing (in which case such survival shall be subject to the
limitations set forth in this Agreement), and (5) Purchaser irrevocably
covenants never to commence or prosecute, or to collude with others to commence
or prosecute, against Seller or any other Seller Party any action or proceeding
based upon any claim covered by the foregoing release.
Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 7.1(b) and this Section
7.1(c) were a material factor in Sellers’ acceptance of the Purchase Price and
that Sellers are unwilling to sell the Property unless Sellers and the other
Seller Parties are expressly released as set forth in Section 7.1(b) and this
Section 7.1(c).
The releases contained in Section 7.1(b) and this Section 7.1(c) and elsewhere
in this Agreement include claims of which Purchaser is presently unaware or
which Purchaser does not presently suspect to exist, which, if known by
Purchaser, would materially affect Purchaser’s release of Seller. Purchaser
specifically waives the provisions of any law of any state, territory or
jurisdiction the import of which is as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(b) and this Section 7.1(c) shall survive the Closing.
Notwithstanding the foregoing or anything herein to the contrary, the releases
and waivers set forth in this Section 7.1(c) are not intended and shall not be
construed to affect or impair any rights or remedies that Purchaser may have
against Seller as a result of a breach of any of Seller Representations or those
contained in the Conveyance Documents, or of any covenant of Seller expressly
set forth in this Agreement, subject to the terms and limitations on Seller’s
liability as set forth elsewhere in this Agreement.


15



--------------------------------------------------------------------------------







(d)    Purchaser is a limited partnership duly formed, validly existing and in
good standing under the laws of Texas. This Agreement constitutes the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms;
(e)    There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;
(f)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Purchaser, (2) to the best of Purchaser’s
knowledge, any law or any order, writ, injunction or decree of any court or
governmental authority, or (3) any agreement or instrument to which Purchaser is
a party or by which it is bound or (b) results in the creation or imposition of
any lien, charge or encumbrance upon its property pursuant to any such agreement
or instrument;
(g)    No authorization, consent, approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder;
(h)    Purchaser is either acting as a principal in this transaction or is
acting for an investor over which Purchaser has discretionary authority in
connection with the transaction contemplated hereby; and
(i)    Purchaser is not, and will not be, a Person with whom Seller is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations promulgated pursuant thereto (collectively, “Anti-Terrorism
Laws”), including persons and entities named on the Office of Foreign Asset
Control Specially Designated Nationals and Blocked Persons List.
Section 7.2    Seller’s Representations. Except as set forth in this Agreement
or any other Document, Seller warrants and represents to Purchaser as set forth
in (a) and (b) of this Section 7.2:
(a)    Representations Concerning Seller
(i)    Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware. This Agreement constitutes the
valid and legally binding obligation of Seller, enforceable against Seller in
accordance with its terms;
(ii)    There are no actions, suits or proceedings pending or, to the knowledge
of Seller, threatened, against or affecting Seller which, if determined
adversely to Seller, would adversely affect its ability to perform its
obligations hereunder;


16



--------------------------------------------------------------------------------







(iii)    Seller has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
(iv)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
charter documents or by-laws of Seller, (2) to the best of Seller’s knowledge,
any law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Seller is a party or by
which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(v)    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
(vi)    Seller is not a “foreign person” as defined in Section 1445 of the Code;
(vii)    Seller is not, and will not be, a Person with whom Purchaser is
restricted from doing business with under the Anti-Terrorism Laws, including
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List;
(b)    Representations Concerning the Property
(i)    To the best of Seller’s knowledge, Seller has not received any written
notice from any governmental agency requiring the correction of any condition
with respect to the Property, or any part thereof, by reason of a material
violation of any applicable federal, state, county or municipal law, code, rule
or regulation, which has not been cured or waived;
(ii)    Other than as disclosed to Purchaser in the materials delivered to
Purchaser pursuant to this Agreement or as otherwise disclosed in writing to
Purchaser, to Seller's current actual knowledge, (c) there are no underground
storage tanks existing in, on, at or beneath the Land and (d) the Property is
not in violation of any environmental law or regulation concerning Hazardous
Substances;
(i)    To the best of Seller’s knowledge, neither this Agreement nor the
consummation of the transactions contemplated hereby is subject to any first
right of refusal in favor of any other Person;
(ii)    To the best of Seller’s knowledge, Seller has not received any written
notice of any current or pending litigation against Seller that would, in the
reasonable judgment of Seller, if determined adversely to Seller, materially and
adversely affect Purchaser or the Property following Closing;


17



--------------------------------------------------------------------------------







(iii)    To the best of Seller’s knowledge, there is no condemnation or eminent
domain proceeding pending or threatened with regard to any part of the Property,
and to Seller’s knowledge, no such proceedings are proposed;
(iv)    INTENTIONALLY RESERVED;
(v)    The Documents delivered or made available to Purchaser are true and
correct copies of those in Seller’s possession or control;
(vi)    The Designated Seller Representative is the representative of Seller
whose day-to-day responsibilities include oversight of the Property and is the
representative on behalf of Seller who is most likely to have knowledge of those
matters qualified to knowledge under this Agreement; and
(vii)    To the best of Seller’s knowledge (a) Seller has delivered or made
available to Purchaser true copies of all Contracts that are in Seller’s
possession or control and materially affect the ownership, use and operation of
the Property, (b) to Seller’s best knowledge, such Contracts are in full force
and effect, and (c) Seller has not given nor has Seller received any written
notice of a default under any Contracts.
Section 7.3    Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to the best of Seller’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Seller Representative,
without independent investigation or inquiry on behalf of Seller. Purchaser
acknowledges that the Designated Seller Representative is named solely for the
purpose of defining the scope of Seller’s knowledge and not for the purpose of
imposing any liability on or creating any duties running from the Designated
Seller Representative to Purchaser and Purchaser agrees that no Designated
Seller Representative shall have any liability under this Agreement or in
connection with the transactions contemplated hereby.
Section 7.4    Notice of Breach.
(a)    To the extent that, before the expiration of the Study Period, Purchaser
obtains actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, and Purchaser elects
to proceed to Closing, such representations and warranties shall be deemed
modified to reflect such actual or deemed knowledge as of the end of the Study
Period.
(b)    If after the expiration of the Study Period but prior to the Closing,
Purchaser first obtains actual knowledge or is deemed to know that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Purchaser shall give Seller written notice
thereof within five (5) Business Days of obtaining such actual knowledge (but,
in any event, prior to the Closing). In such event, Seller shall have the right
(but not the obligation) to attempt to cure such misrepresentation or breach and
shall, at its option, be entitled to a reasonable adjournments of the Closing
(not to exceed ninety (90) days) for the purpose of such cure. If Seller elects
to attempt to so cure but is unable to so cure any misrepresentation or breach
of warranty,


18



--------------------------------------------------------------------------------







then Purchaser, as its sole remedy for any and all such materially untrue,
inaccurate or incorrect representations or warranties, shall elect either (a) to
waive such misrepresentations or breaches of representations and warranties and
consummate the transaction contemplated hereby without any reduction of or
credit against the Purchase Price, or (b) if Purchaser first obtained actual
knowledge of such material misrepresentation or breach of warranty after the end
of the Study Period, to terminate this Agreement in its entirety by written
notice given to Seller on the Closing Date, in which event this Agreement shall
be terminated, the Deposit (including any Non-Refundable Amount) shall be
returned to Purchaser promptly following Purchaser’s compliance with its
obligations under Section 5.3(c) and, thereafter, neither party shall have any
further rights or obligations hereunder except as provided in any section hereof
that by its terms expressly provides that it survives any termination of this
Agreement.
ARTICLE 8
Closing
Section 8.1    Closing Date. The Closing shall take place at 10:00 a.m. on the
date that is fifteen (15) days after the date of expiration of the Study Period,
or such earlier date agreed to in writing by Seller and Purchaser. Unless the
parties otherwise agree in writing, the Closing shall be conducted through a
customary escrow arrangement with the Title Company and, on or before the
Closing Date, Seller shall deliver to the Title Company the documents listed in
Section 8.2(a)-Section 8.2(h) and the Purchaser shall deliver to the Title
Company the documents and funds described in Section 8.3. The other materials
and documents described in Section 8.2 shall be delivered directly from Seller
to Purchaser (or Purchaser’s property manager) on or before the Closing Date.
Section 8.2    Seller’s Deliveries. At the Closing, Seller shall deliver or
cause to be delivered to Purchaser, at Seller’s sole expense, each of the
following items, each executed and acknowledged to the extent appropriate:
(a)    The Deed;
(b)    The Bill of Sale;
(c)    The Assignment and Assumption Agreement;
(d)    A non-foreign person affidavit sworn to by Seller as required by Section
1445 of the Code;
(e)    A certificate updating the Seller Representations substantially in the
form of Exhibit G;
(f)    Such evidence or documents as may be reasonably required by the Title
Company relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; and (iii) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property;


19



--------------------------------------------------------------------------------







(g)    A duly-executed Closing Statement; and
(h)    A duly-executed counterpart of the Lease.
Section 8.3    Purchaser’s Deliveries. At the Closing, Purchaser shall deliver
to Seller the following items:
(a)    Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;
(b)    Duly executed and acknowledged originals of the Assignment and Assumption
Agreement and the Closing Statement;
(c)    A duly-executed counterpart of the Lease; and
(d)    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property.
Section 8.4    Costs and Prorations.
(a)    General. Real estate taxes and assessments allocable to the payment
period that includes the Closing Date, personal property taxes, if any, and all
other items of income and expense with respect to the Property shall be prorated
between Seller and Purchaser as of the Closing Date in accordance with this
Section 8.4. Except as otherwise provided in this Section 8.4, income and
expenses shall be prorated on an accrual basis. All apportionments and
prorations made hereunder shall be made based on the number of days of ownership
of the Property in the period applicable to the apportionment, with Purchaser
entitled to income and responsible for expenses for the Closing Date. Prorations
of annual payments will be made based on the number of days of ownership in the
applicable annual period.
(b)    Taxes. All real estate taxes and/or assessments assessed against the Real
Property, including, but not limited to real estate taxes and/or assessments
assessed by Montgomery County, Texas, The Woodlands Township, and the Woodlands
Road Utility District, shall be prorated between Seller and Purchaser on an
accrual basis based upon the actual current tax bill. If the most recent tax
bill received by Seller before the Closing Date is not the actual current tax
bill, then Seller and Purchaser shall initially prorate the taxes at the Closing
by applying 100% of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall reprorate the
taxes retroactively when the actual current tax bill is then available;
provided, however, in no event shall Seller be charged with or responsible for
any increase in real estate taxes resulting from any improvements made on or
after the Closing. All real estate taxes accruing before the Closing Date shall
be the obligation of Seller and all such taxes accruing on and after the Closing
Date shall be the obligation of Purchaser. Any refunds of real estate taxes made
after the Closing shall first be applied to the unreimbursed third-party costs
incurred by Seller or Purchaser in


20



--------------------------------------------------------------------------------







obtaining the refund, and the balance, if any, shall be paid to Seller (for the
period prior to the Closing Date) and to Purchaser (for the period commencing on
and after the Closing Date). If any proceeding to determine the assessed value
of the Real Property or the real estate taxes payable with respect to the Real
Property has been commenced before the Effective Date and shall be continuing as
of the Closing Date, Seller shall be authorized to continue to prosecute such
proceeding and shall be entitled to any abatement proceeds therefrom allocable
to any period before the Closing Date, and Purchaser agrees to cooperate as
reasonably requested with Seller and to execute any and all documents reasonably
requested by Seller in furtherance of the foregoing.
(c)    Assessment Installments. If there are special assessments pending against
the Property, Seller shall pay any installments of such special assessments that
are due and payable prior to the Closing and Purchaser shall pay all
installments of such special assessments on or after the Closing; provided,
however, Seller shall not be required to pay any installments of special
assessments that relate to projects that have not been completed as of the
Effective Date.
(d)    Utilities. Final readings and final billings for utilities will be made
if possible as of the Closing Date, in which event no proration shall be made at
the Closing with respect to utility bills; otherwise a proration shall be made
based upon the parties’ reasonable good faith estimate and a readjustment made
within thirty (30) days after Closing. Utility Deposits, plus any interest on
the Utility Deposits to which Seller is or will be entitled that are held by the
provider of the utilities and which are freely transferable to Purchaser, shall
at the election of Seller be assigned by Seller to Purchaser and Purchaser shall
pay Seller the full amount thereof at Closing. Seller shall retain the right to
obtain a refund of any Utility Deposits which are not required to be assigned to
Purchaser, and Purchaser will cooperate with Seller as reasonably requested in
obtaining any refund.
(e)    Assigned Contracts. Prepaid charges, payments and accrued charges under
any Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser.
(f)    Closing Statement. Purchaser and Seller shall cooperate to produce prior
to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party; provided, however, the provisions of this paragraph shall survive the
Closing for one (1) year and after such date neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
(g)    Closing Costs. At Closing, Seller shall pay the base premium for the
Owner’s Title Insurance Policy and one-half of the Title Company’s customary
escrow and closing fees. Purchaser shall pay all costs associated with its due
diligence, including the cost of appraisals, surveys, architectural,
engineering, credit and environmental reports, all title insurance premiums and
costs other than the base premium paid by Seller as provided for above, the
recording fees and one-half


21



--------------------------------------------------------------------------------







of the Title Company’s customary escrow and closing fees. Purchaser and Seller
shall each pay their own legal fees related to the preparation of this Agreement
and all documents required to settle the transaction contemplated hereby. All
other customary purchase and sale closing costs shall be paid by Seller or
Purchaser in accordance with the custom in the jurisdiction where the Property
is located.
Section 8.5    Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the rights of Seller under
the Lease, the rights arising under any Contracts to be assigned to Purchaser in
accordance with Section 5.5, and the Permitted Exceptions.
ARTICLE 9
Real Estate Commission
Section 9.1    Commissions. If and only if, this transaction is closed, (a)
Seller shall pay to NAI Partners (the “Seller Broker”) a sales commission
pursuant to a separate commission agreement between Seller and the Seller Broker
and (b) Purchaser shall pay to Caldwell Companies (the “Purchaser Broker”) a
sales commission pursuant to a separate commission agreement between Purchaser
and the Purchaser Broker. If this transaction fails to close for any reason,
including the default of either party, no commission shall be deemed to have
been earned by or payable to either the Seller Broker or to the Purchaser
Broker. Each of the parties represents to each other that it has not retained or
used the services of a broker or agent in connection with this transaction other
than the Seller Broker and the Purchaser Broker. Each party agrees to indemnify
and hold the other harmless from any claims of any other brokers or agents for
fees or commissions arising out of this transaction attributable to a breach by
such party of its representation in the immediately preceding sentence. This
provision shall survive Closing.
ARTICLE 10
Termination and Default
Section 10.1    Termination without Default. If the sale of the Property is not
consummated because of the failure of any condition precedent to Purchaser’s
obligations expressly set forth in this Agreement or for any other reason except
a default by Purchaser in its obligation to purchase the Property in accordance
with the provisions of this Agreement, the Deposit (including any Non-Refundable
Amount) shall be returned to Purchaser promptly following Purchaser’s compliance
with its obligations under Section 5.3(c).
Section 10.2    Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with the terms of this Agreement after Seller has
performed or tendered performance of all of its material obligations in
accordance with this Agreement, then: (a) this Agreement shall terminate; (b)
the Deposit (including any Non-Refundable Amount) shall be paid to and retained
by Seller as liquidated damages; and (c) except for Purchaser’s Surviving
Obligations, Seller and Purchaser shall have no further obligations to each
other. PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT
OF A BREACH OF THIS AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE


22



--------------------------------------------------------------------------------







AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE ESTIMATE OF
THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE TRANSACTION SHOULD FAIL TO
CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES EXISTING AS
OF THE DATE OF THIS AGREEMENT AND UNDER THE CIRCUMSTANCES THAT SELLER AND
PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH BREACH.
This Section 10.2 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8 or 11.18 of this
Agreement.
Section 10.3    Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, then, Purchaser may, as its sole and exclusive remedy at law or in
equity: (a) terminate this Agreement by giving written notice thereof to Seller,
in which event the Deposit (including any Non-Refundable Amount) will be
returned to Purchaser and Seller shall reimburse Purchaser for Purchaser’s
third-party out-of-pocket expenses incurred in connection with this Agreement up
to $50,000.00, and, after the return to Purchaser of the Deposit (including any
Non-Refundable Amount), neither Seller nor Purchaser will have any further
duties or obligations to the other hereunder except for Purchaser’s Surviving
Obligations; (b) waive such default and consummate the transactions contemplated
hereby in accordance with the terms of this Agreement; or (c) specifically
enforce this Agreement. Purchaser hereby irrevocably waives any other right or
remedy for such default. As a condition precedent to Purchaser exercising any
right to bring an action for specific performance as the result of Seller’s
default hereunder, Purchaser must commence such action within sixty (60) days
after the occurrence of such default. Purchaser agrees that its failure timely
to commence such an action for specific performance within such sixty (60) day
period shall be deemed a waiver by it of its right to commence such an action.
Section 10.4    Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof;
provided, however, (i) the total liability of Seller for all such breaches and
any matters relating thereto shall not, in the aggregate, exceed the Post
Closing Claim Cap; provided, further that the Post Closing Claim Cap shall not
apply to claims to the extent based on fraud or intentional misrepresentations
by Seller or for claims under the representations or warranties of Seller in the
Conveyance Documents; (ii) such representations and warranties are personal to
Seller and Purchaser and may not be assigned to or enforced by any other Person,
other than to an assignee of Purchaser in accordance with Section 11.3; and
(iii) the representations and warranties of Seller set forth in this Agreement
or in any document or certificate delivered by Seller in connection herewith
shall survive the Closing for a period of one hundred eighty (180) days;
provided, however, no claim with respect to such representations and warranties
of Seller shall be valid or enforceable, at law or in equity, unless written
notice containing a description of the specific nature of such claim shall have
been given by Purchaser to Seller prior to the expiration of said one hundred
eighty (180) day period and


23



--------------------------------------------------------------------------------







an action shall have been commenced by Purchaser against Seller within two (2)
years of Closing. Notwithstanding the foregoing, however, if the Closing occurs,
Purchaser hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity, under this Agreement or otherwise to make a
claim against Seller for damages that Purchaser may incur, or to rescind this
Agreement and the transactions contemplated hereby, as the result of any of
Seller’s representations or warranties in this Agreement or any document
executed by Seller in connection herewith being untrue, inaccurate or incorrect
if Purchaser knew or is deemed to know that such representation or warranty was
untrue, inaccurate or incorrect at the time of the Closing. Purchaser further
agrees that, following the Closing, no claim may or shall be made for any
alleged breach of any representations or warranties made by Seller under or
relating to this Agreement unless the amount of such claim or claims,
individually or in the aggregate, exceeds Fifty Thousand Dollars ($50,000.00)
(at which point, subject to the above provisions, Seller shall be liable for all
such damages caused thereby relating back to the first dollar of loss).
ARTICLE 11
Miscellaneous
Section 11.1    Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.
Section 11.2    Binding On Successors and Assigns. Subject to Section 11.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
Section 11.3    Assignment by Purchaser. Without the prior written consent of
Seller, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder. Any attempted assignment in violation hereof shall,
at the election of Seller, be of no force or effect and shall constitute a
default by Purchaser. Notwithstanding the foregoing, Purchaser may assign its
rights under this Agreement subject to the following conditions: (a) the
assignment must be to an Affiliate; (b) such assignee must assume all of
Purchaser’s obligations hereunder in a manner reasonably acceptable to Seller
and become jointly and severally liable with Purchaser for all such obligations;
and (c) at least two (2) Business Days prior to the proposed assignment,
Purchaser shall provide Seller with notice thereof and evidence that the
foregoing conditions are satisfied. For purposes of this Section 11.3, the term
“Affiliate” shall mean: (i) an entity that controls, is controlled by, or is
under common control with FFC Equity Holdings, L.P., (ii) any partnership in
which FFC Equity Holdings, L.P. or an entity controlled by FFC Equity Holdings,
L.P. is the general partner, (iii) any fund or entity sponsored by FFC Equity
Holdings, L.P., or (iv) any entity that retains FFC Equity Holdings, L.P. or a
company affiliated with FFC Equity Holdings, L.P. to manage the Property.
Section 11.4    Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of


24



--------------------------------------------------------------------------------







this Agreement shall be construed as a waiver of any preceding or succeeding
breach of the same or any other covenant or condition of this Agreement.
Section 11.5    Governing Law.
(a)    This Agreement shall be construed and the rights and obligations of
Seller and Purchaser hereunder determined in accordance with the internal laws
of the State of Texas without regard to the principles of choice of law or
conflicts of law.
(b)    In recognition of the benefits of having any disputes with respect to
this Agreement resolved by an experienced and expert person, Seller and
Purchaser hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.
Section 11.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
Section 11.7    Notices. All notices or other communications required or
provided to be sent by either party shall be in writing and shall be sent by:
(i) by United States Postal Service, certified mail, return receipt requested,
(ii) by any nationally known overnight delivery service for next day delivery
(iii) delivered in person, or (iv) by electronic mail. All notices shall be
deemed to have been given upon receipt. All notices shall be addressed to the
parties at the addresses below:
To Seller:    Lex-Gen Woodlands, L.P.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Jim Tessmer
Telephone: (281) 863-3121
Email: jtessmer@lexpharma.com
With a copy to:     Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Michael A. Boyd
Telephone: (713) 220-3921
Email: michaelboyd@HuntonAK.com
To Purchaser:    FFC Equity Holdings, L.P.
9955 Barker Cypress, Suite 250
Cypress, Texas 77433
Attn: Brad Fishman


25



--------------------------------------------------------------------------------







Telephone: (281) 664-6610
Email: Bfishman@caldwellcos.com
FFC Equity Holdings, L.P.
9955 Barker Cypress, Suite 250
Cypress, Texas 77433
Attn: Ron Roberson
Telephone:
Email: Rroberson@caldwellcos.com
With a copy to:    Jackson Walker LLP
1401 McKinney, Suite 1900
Houston, Texas 77010
Attn: Lewis Kasner
Telephone: (713) 752-4322
Email: lkasner@jw.com
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
Section 11.8    Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or position prevailed.
Section 11.9    IRS Real Estate Sales Reporting. Purchaser and Seller hereby
agree that the Escrow Agent shall act as “the person responsible for closing”
the transaction which is the subject of this Agreement pursuant to Section
6045(e) of the Code and shall prepare and file all informational returns,
including IRS Form 1099 S, and shall otherwise comply with the provisions of
Section 6045(e) of the Code.
Section 11.10    Time Periods. Any reference in this Agreement to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years, as applicable. In the event the time for performance of
any obligation hereunder expires on a day that is not a Business Day, the time
for performance shall be extended to the next Business Day.
Section 11.11    Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by both Seller and
Purchaser.


26



--------------------------------------------------------------------------------







Section 11.12    Further Instruments. Each party, promptly upon the request of
the other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
Section 11.13    Descriptive Headings; Word Meaning. The descriptive headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
Section 11.14    Time of the Essence. Time is of the essence of this Agreement
and all covenants and deadlines hereunder. Without limiting the foregoing,
Purchaser and Seller hereby confirm their intention and agreement that time
shall be of the essence of each and every provision of this Agreement,
notwithstanding any subsequent modification or extension of any date or time
period that is provided for under this Agreement. The agreement of Purchaser and
Seller that time is of the essence of each and every provision of this Agreement
shall not be waived or modified by any conduct of the parties, and the agreement
of Purchaser and Seller that time is of the essence of each and every provision
of this Agreement may only be modified or waived by the express written
agreement of Purchaser and Seller that time shall not be of the essence with
respect to a particular date or time period, or any modification or extension
thereof, which is provided under this Agreement.
Section 11.15    Section 1031 Exchange. In the event that Purchaser elects to
purchase the Property as part of a like kind exchange pursuant to Section 1031
of the Code (including, without limitation, a Section 1031 exchange involving
tenancy in common interests), Seller agrees to cooperate as reasonably requested
with Purchaser in connection therewith and to execute and deliver all documents
which reasonably may be required to effectuate such exchange as a qualified
transaction pursuant to Section 1031 of the Code; provided, however, (a) the
Closing shall not be delayed; (b) Seller incurs no additional cost or liability
in connection with the like-kind exchange; (c) Purchaser pays all costs
associated with the like-kind exchange; (d) Seller is not obligated to take
title to any other property; (e) Purchaser’s obligations under this Agreement
are not in any way conditioned upon its ability to accomplish any like-kind
exchange and in no event shall any actual or proposed like-kind exchange limit
or affect Purchaser’s obligations or liabilities under this Agreement; and (f)
Purchaser shall be solely responsible for, and shall indemnify, defend and hold
the Seller harmless from, all liabilities, costs and expenses relating to any
actual or proposed like-kind exchange. The indemnification provision set forth
above shall survive the Closing or termination of this Agreement.
Section 11.16    Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been


27



--------------------------------------------------------------------------------







prepared primarily by counsel for one of the parties, it being recognized that
both Purchaser and Seller have contributed substantially and materially to the
preparation of this Agreement.
Section 11.17    Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject to any additional limitations on
Seller’s liability set forth elsewhere in this Agreement, in no event shall any
of the Seller Parties have any personal liability hereunder or otherwise. The
acceptance of the Deed shall constitute full performance of all of Seller’s
obligations hereunder other than those obligations of Seller, if any, that by
the express terms hereof are to survive the Closing.
Section 11.18    Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
Section 11.19     No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records; provided, however, this provision shall not prohibit Purchaser from
filing a copy of this Agreement with any court in which Purchaser brings an
action for specific performance in accordance with Section 10.4.
Section 11.20     No Implied Agreement. Neither Seller nor Purchaser shall have
any obligations in connection with the transaction contemplated by this
Agreement unless both Seller and Purchaser, each acting in its sole discretion,
elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by both Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.
Section 11.21    Electronically Transmitted Signatures. Signatures to this
Agreement, any amendment hereof and any notice given hereunder, transmitted
electronically submitted (whether by telecopy or email) shall be valid and
effective to bind the party so signing. Each party agrees to promptly deliver an
executed original of this Agreement (and any amendment hereto) with its actual
signature to the other party, but a failure to do so shall not affect the
enforceability of this Agreement (or any amendment hereto), it being expressly
agreed that each party to this Agreement


28



--------------------------------------------------------------------------------







shall be bound by its own electronically submitted signature (whether by email
or facsimile) and shall accept the electronically submitted signature (whether
by email or facsimile) of the other party to this Agreement.
Section 11.22    Press Releases. Except for any disclosure requirements of
Seller because of Seller’s status as a publicly-traded company, any release to
the public of information with respect to the matters set forth in this
Agreement prior to Closing will be made only in the form approved by Purchaser
and Seller and their respective counsel. After Closing, either Purchaser or
Seller may make a press-release concerning the sale (or acquisition) of the
Property provided that the Purchase Price shall not be disclosed by Seller or
Purchaser unless required based on Seller’s or Purchaser’s status as a
publicly-traded company. The provisions of this Section 11.23 shall survive the
Closing or earlier termination of this Agreement.
[The balance of this page has intentionally been left blank. Signature pages
follow.]


29



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the Effective Date.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner

By:        
Name:    
Title:    
PURCHASER:
FFC EQUITY HOLDINGS, L.P., a Texas limited partnership
By:
FFC Equity Investments, L.L.C., a Texas limited liability company, its sole
general partner

By:        
Name:    
Title:    


30



--------------------------------------------------------------------------------







RECEIPT BY THE ESCROW AGENT
This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this ____ day of ____________, 20__ and by execution hereof,
Escrow Agent hereby covenants and agrees to be bound by the terms of this
Agreement that are applicable to it.
ESCROW AGENT
CHICAGO TITLE INSURANCE COMPANY
By:    ______________________________________
Name:    
Title:    






31



--------------------------------------------------------------------------------








EXHIBIT A
Description of the Land
[Metes and Bounds]








A-1



--------------------------------------------------------------------------------








EXHIBIT B
Property Information
1.
Schedule of all mechanical equipment servicing the Property with all maintenance
records pertaining to such mechanical equipment generated within the three (3)
years immediately preceding the Effective Date;

2.
All roof maintenance reports relating to the Property generated within the three
(3) years immediately preceding the Effective Date;

3.
All electrical and plumbing system maintenance reports relating to the Property
generated within the three (3) years immediately preceding the Effective Date;

4.
The as-built plans and specifications with respect to the Improvements or any
part thereof;

5.
All existing reports relating to the Property, including any Phase I
environmental studies, engineering and/or structural studies relating to the
Improvements, and ADA/life safety reports; and

6.
Copies of all deed restrictions or restrictive covenants burdening the Property,
as well as any joint access agreements, joint maintenance agreements, ground
leases, or other encumbrances affecting the property.

7.
Past three (3) years of operating and expense statements concerning the
Property.

8.
Utility bills for the past twelve (12) months.







B-1



--------------------------------------------------------------------------------








EXHIBIT C
Form of Deed
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
THE STATE OF TEXAS        §
                    §    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MONTGOMERY    §
THAT LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Grantor”), whose
mailing address is [[________________________________________________]], for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid in cash to Grantor by the Grantee herein named,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these: presents does GRANT,
BARGAIN, SELL and CONVEY unto [[_________________________________]], a
[[________________________]] (“Grantee”), whose mailing address is
[[_______________________________]], that certain real property situated in the
County of Montgomery, Texas, more particularly described on Exhibit A attached
hereto and made a part hereof for all purposes (“Property”).
TO HAVE AND TO HOLD the Property and all improvements thereon, together with all
and singular the rights and appurtenances thereto and in any wise belonging unto
the said Grantee, its legal representatives, successors and assigns, forever;
and Grantor does hereby bind itself, its legal representatives and successors,
to Warrant and Forever Defend all and singular the Property, unto the said
Grantee, its legal representatives, successors and assigns, against every person
whomsoever, lawfully claiming or to claim the same, or any part thereof by,
through or under Grantor, but not otherwise.
This conveyance is made and delivered subject to those matters of title set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same, in fact, do exist and are applicable to the
Property.
For the same consideration, Grantor hereby conveys unto Grantee, all interest,
if any, of Grantor in strips and gores between the Property and abutting
properties and any land lying in or under the bed of any street, alley, road or
right-of-way, open or proposed, abutting or adjacent to the Property; provided,
however, this conveyance pursuant to this paragraph is made subject to all
existing reservations from and exceptions to title and is made without express
or implied warranty, and all warranties that might arise by common law and the
warranties in §5.023 of the Texas Property Code (or its successor) are hereby
expressly excluded.


C-1



--------------------------------------------------------------------------------







Grantee, by its acceptance hereof, assumes liability for the payment of all ad
valorem taxes and assessments for the Property for the calendar year of the date
of this Special Warranty Deed and for all subsequent years.
[Signature Page Follows]












C-2



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
______ day of _________________, 20__.
GRANTOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner

By:        
Name:    
Title:    
STATE OF TEXAS    §
    §
COUNTY OF MONTGOMERY    §
This instrument was acknowledged before me on ___________, 20__, by
_____________________, __________________________ of Lex-Gen Woodlands GP, LLC,
a Delaware limited liability company, sole general partner of Lex-Gen Woodlands,
L.P., a Delaware limited partnership, on behalf of said limited partnership.

Notary Public in and for the
State of _____________________
MAILING ADDRESS OF BENEFICIARY:

                    
                    
Attn:                    
AFTER RECORDING RETURN TO:

                    
                    
Attn:                    


C-3



--------------------------------------------------------------------------------











C-4



--------------------------------------------------------------------------------








EXHIBIT D
FORM OF SPECIAL WARRANTY BILL OF SALE AND GENERAL ASSIGNMENT

KNOW ALL PEOPLE BY THESE PRESENTS, that LEX-GEN WOODLANDS, L.P., with an address
at 8800 Technology Forest Place, The Woodlands, Texas 77381 (“Seller”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of
the United States, and other good and valuable consideration to Seller in hand
paid, at or before the delivery of these presents, by [[ _____________
_______________]] whose post office address is [[_____________________________]]
(“Purchaser”), the receipt and sufficiency of which is hereby acknowledged, in
connection with the sale of the parcel of land described in Exhibit A attached
hereto (the “Land”) and the buildings and improvements erected thereon
(collectively, the “Premises”), has bargained and sold, and by these presents
does grant, bargain, sell, convey, set over, transfer, assign and deliver unto
the Purchaser, its successors and assigns, the following:
(a)    All of Seller’s right, title and interest in and to all fixtures,
equipment and articles of personal property described on Exhibit B attached
hereto (the “Personalty”);
(b)    All of Seller’s right, title and interest in and to all those permits,
licenses, certificates, approvals, authorizations, variances and consents
(including any and all presently pending applications therefor) affecting the
Premises issued to Seller or to its predecessors in interest in the Premises as
holder, claimant, licensee, permitee, successor in interest, applicant and/or
owner or lessor of the Premises, by any and all federal, state, county,
municipal and local governments, and all departments, commissions, boards,
bureaus and offices thereof, having or claiming jurisdiction over the Premises,
whether or not the same may presently be in full force and effect, all to the
extent that Seller may lawfully transfer the same to Purchaser;
(c)    All of Seller’s right, title and interest in and to all unexpired
warranties and guaranties affecting the Premises and/or the Personalty, all to
the extent that Seller may lawfully transfer the same to Purchaser (it being
agreed that nothing in this Section (c) shall be construed to affect Seller’s
rights under such warranties and guaranties with respect to periods prior to the
date hereof); and
(d)    All of Seller’s right, title and interest in and to all surveys,
architectural and/or engineering renderings, and plans and specifications
relating in any way to development and/or use of the Premises.
TO HAVE AND TO HOLD the same, together with all and singular the rights and
appurtenances thereto in anywise belonging unto Purchaser, its successors and
assigns forever; and Seller does hereby bind itself, its successors and assigns
to WARRANT AND FOREVER DEFEND all and singular the title to the same unto
Purchaser, its successors and assigns, against every person whomsoever lawfully
claiming or to claim the same or any part thereof, by, through or under Seller,
but not otherwise; subject, however, to the Permitted Exceptions.


D-1



--------------------------------------------------------------------------------







This Bill of Sale and General Assignment is made without any warranties, express
or implied, except for those representations and warranties, if any, expressly
set forth above or in the Agreement, all of which are subject to the limitations
set forth in the Agreement.
IN WITNESS WHEREOF, this Bill of Sale and General Assignment has been duly
signed and sealed by the Seller as of the _____ day of ___________, 20__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner

By:        
Name:    
Title:    


D-2



--------------------------------------------------------------------------------







EXHIBIT A
(to Bill of Sale and General Assignment)
Property Description






D-3



--------------------------------------------------------------------------------








EXHIBIT B
(to Bill of Sale and General Assignment)
Personalty




D-4



--------------------------------------------------------------------------------








EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
[[________________, 20__]] by and between LEX-GEN WOODLANDS, L.P. (“Assignor”),
and [[_____________________________]] (“Assignee”).
Background:
Assignor has this day conveyed to the Assignee the property located in The
Woodlands, Montgomery County, Texas, more particularly described in Exhibit A
hereto (the “Premises”) and, in connection with the conveyance of the Premises,
Assignor and Assignee intend that Assignor’s right, title, interests, powers,
and privileges in and under all matters stated herein be assigned and
transferred to Assignee.
Agreement:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignor agrees to indemnify, defend and hold
Assignee harmless with respect to all liabilities and obligations of Assignor
under the Contracts arising or accruing prior to the date hereof. Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof and agrees to indemnify,
defend and hold Assignor harmless with respect thereto.
2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
3.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Texas.
4.    No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and [[_____________________________]] dated as of
[[_____________, 20__]] (the “Agreement”), all of which are subject to the
limitations set forth in the Agreement.


E-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.
ASSIGNOR:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner

By:        
Name:    
Title:    
ASSIGNEE:
[[____________________________________]],
A [[____________________________________]]
By:        
Name:    
Title:    


E-2

--------------------------------------------------------------------------------









EXHIBIT A
(to Assignment and Assumption Agreement)
Property Description


E-3

--------------------------------------------------------------------------------









EXHIBIT B
Assigned Contracts
(to Assignment and Assumption Agreement)
[List any Contracts assigned to Purchaser in accordance with Section 5.5]




E-4

--------------------------------------------------------------------------------








EXHIBIT F
GENERAL TERMS OF LEASE AGREEMENT
Leased Premises:
All of the third (3rd) floor, consisting of approximately 38,000 rentable square
feet in Building Four.

Term:
A period commencing on the Closing Date, and expiring on the date which is six
(6) months following the Closing Date, provided Seller shall have the right to
terminate the Lease as to all or a portion of the Leased Premises by delivering
not less than thirty (30) days’ prior notice to Purchaser.

Rent:
$32.00 sf/gross, inclusive of all operating expenses, including but not limited
to taxes, insurance, and common area maintenance charges.

Security:
Seller shall have the right to continue to use the lobby of Building Four for
security.







F-1





--------------------------------------------------------------------------------








EXHIBIT G
REPRESENTATION CERTIFICATE
The undersigned, as Seller under a Real Estate Purchase and Sale Agreement
(“Purchase Agreement”) dated as of [[_________________, 20__]] between LEX-GEN
WOODLANDS, L.P. (“Seller”) and [[____________________]] (“Purchaser”), does
hereby certify to Purchaser as follows:
Except as otherwise disclosed in writing to Purchaser, the representations and
warranties set forth in Section 7.2 of the Purchase Agreement are hereby
reaffirmed as of the date hereof.
Seller’s liability hereunder shall be subject to the limitations set forth in
the Purchase Agreement.
Dated as of this ____ day of ____________, 20__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership
By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner

By:        
Name:    
Title:    




G-1



